Action on the case, brought to recover damages for enticing the plaintiff's apprentice from his service and conveying him out of the State. It was in evidence that the lad, George W. Sharp, was bound in 1833, then of the age of 9 years, to learn the business of a tailor, and that he continued in the service of his master until 1840, when the defendant conveyed him away. He has not since returned to this State, but when last heard from was in Tennessee.
The court, in instructing the jury as to the rule of (217)  damages, informed them that in general terms the plaintiff was entitled to compensation for the injury inflicted upon him by the wrongful conduct of the defendants, and by the usual and natural consequences thereof. Supposing the defendants to have enticed away and conveyed the boy beyond the limits of the State, and that he had not yet returned to his master's service, the injury would be equal to the value of his services to the present time, added to such sum, ranging between the full value of his services for the remainder of the time and a mere nominal sum, as the jury might think proper to give on account of the plaintiff's risk of regaining his apprentice or again realizing any benefit from his services. This additional sum would seem to be damages consequential upon the conduct of the defendants directly and necessarily, and should be assessed in a case of this sort; but, of course, it ought to be governed by the character of the risk, and be more or less in amount as the chances of further benefit from the apprentice were fewer or greater, more improbable or probable. *Page 159 
The jury found a verdict for the plaintiff, and judgment being rendeed [rendered] pursuant thereto, the defendants appealed.
The charge of the judge was, in substance, as follows: that if the services of the apprentice had become a total loss to the plaintiff in consequence of the acts of the defendants, then he was entitled to recover damages for such loss up to the expiration of the term of apprenticeship; but if there were any chances for the plaintiff again getting his apprentice, then the damages should only be for the injury he had actually sustained up to the time of the trial, with such additional damages as the said chances and contingencies indicated of a total loss. It seems to us that the charge is within the decision ofHadsall v. Stallbrass, 38 Eng., C. L., 35, where the plaintiff, a watchmaker, sent his apprentice on business to the defendant's house, who kept a dog known and accustomed to bite mankind; the dog bit the hand of the boy and rendered him incapable ever after of             (218) doing his duty as a watchmaker: Held, that the jury might award damages for the loss of the master up to the end of the term of apprenticeship. In the case now before us the judge charged that the plaintiff was entitled to recover as for a total loss, if a total loss had in reality been the consequence of the acts of the defendants; if not then the damages should be reduced in proportion to the chances the plaintiff had of regaining his apprentice. It seems to us that the rule reaches the plaintiff's actual loss as nearly as it can possibly be ascertained, and is, therefore, reasonable.
PER CURIAM.                                            No error.
Cited: Moore v. Love, 48 N.C. 221.